Exhibit 10.26 AMENDMENT TO DIRECTOR RETIREMENT PLAN WHEREAS, Colonial Bank, FSB (the “Bank”) maintains the Colonial Bank, FSB Director Retirement Plan, effective January 1, 2011 (the “Plan”); and WHEREAS, the Bank desires to modify the definition of “Normal Retirement Benefit” to provide that the Normal Retirement Benefit of directors under the Plan will equal 50% of their highest three-year average compensation earned from the Board during any three calendar years while serving as a member of the Board; and. WHEREAS, Section 7.2 of the Plan permits the Bank to amend the Plan from time to time; and WHEREAS, such amendment shall have retroactive effect to the initial Effective Date of the Plan. NOW THEREFORE, the Plan is hereby amended as follows, effective immediately: 1.The definition of “Normal Retirement Benefit” at Article II of the Plan is amended to read as follows: “Normal Retirement Benefit” shall mean 50% of a Director’s highest three-year average Compensation earned from the Board during any three calendar years while serving as a member of the Board.” IN WITNESS WHEREOF, the Bank has executed this Amendment on the date set forth below. COLONIAL BANK, F.S.B. November 15, 2012 By: /s/ Edward J. Geletka Date Edward J. Geletka, President and Chief Executive Officer
